      Case 2:21-cv-00121 Document 1 Filed 02/17/21 Page 1 of 3 PageID #: 1




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


APPALACHIAN POWER COMPANY,

                                     Plaintiff,



v.                                                                            2:21-cv-00121
                                                                    CASE NO. _____________



ARMSTRONG UTILITIES, INC.,

                                     Defendant.




                                        COMPLAINT




       COMES NOW Appalachian Power Company (“APCo”) and says as follows for its

Complaint against Armstrong Utilities, Inc. (“Armstrong”).


                                          Introduction
       This action arises from Armstrong’s failure to pay sums due to APCo under a
       Joint Use Agreement, which sets the terms, conditions and fees payable for
       Armstrong’s attachment of Cable TV cable and related facilities to APCo’s utility
       poles in this district. As shown by the Invoices attached as Exhibit A, Armstrong
       owes APCo, and is past due in paying, over $191,000.


                                           The Parties


       1.     APCo is, and was at all times relevant to this action, a corporation chartered in the

Commonwealth of Virginia.
       Case 2:21-cv-00121 Document 1 Filed 02/17/21 Page 2 of 3 PageID #: 2




        2.     APCo’s principal place of business is, and was at all times relevant to this action,

in Columbus, Ohio.

        3.     Armstrong is, and was at all times relevant to this action, a corporation chartered

in the Commonwealth of Pennsylvania.

        4.     Armstrong’s principal place of business is, and was at all times relevant to this

action, in Butler Pennsylvania.


                                       Jurisdiction and Venue


        5.     This Court has jurisdiction over this matter under 28 U.S.C. § 1332(a)(1) because

it is an action between citizens of different states and the amount in controversy, exclusive of

interest and costs, exceeds $75,000.

        6.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because: a) a

substantial part of the events or omissions giving rise to the claim occurred in this district; and b)

a substantial part of the personal property that is the subject of this action is situated in this

district.


                                    Armstrong’s Debt to APCo


        7.     As shown by that invoice dated July 10, 2020 (Invoice Number ending with

01128), Armstrong owes and is contractually obligated to pay APCo $94,977.75 for advanced

rental due for the period July 1, 2020 to June 30, 2021. See Exhibit 1.

        8.     As shown by that invoice dated December 18, 2019 (Invoice Number ending with

66179), Armstrong owes and is contractually obligated to pay APCo $33,398.59 for Armstrong’s

share of the cost of the 2019 Whole Pole Attachment Inventory Audit. See Exhibit 2.




                                                  2
      Case 2:21-cv-00121 Document 1 Filed 02/17/21 Page 3 of 3 PageID #: 3




       9.      As shown by that invoice date February 24, 2020 (Invoice Number ending with

91258), Armstrong owes and is contractually obligated to pay APCo $3,105 for pre-construction

and post-construction inspections. See Exhibit 3,

       10.     As shown by that invoice dated March 10, 2020 (Invoice No. ending with 18861)

91258, Armstrong owes and is contractually obligated to pay APCo $59,843.28, for unauthorized

attachment to APCo’s poles, as follows:

                           a.   2014          $12,990.72
                           b.   2015          $10.793.79
                           c.   2016          $11,637.52
                           d.   2017          $12,417.60
                           e.   2018          $12,003.68
                           f.   TOTAL         $59,843.28

       11.     APCo has made repeated demand upon Armstrong for payment as described

above, but Armstrong has failed and refused to pay any part of the same.

       12.     Despite its ongoing lack of payment to APCo, Armstrong continues to use

APCo’s poles and to derive economic benefit therefrom.


       WHEREFORE, Appalachian Power Company prays that it be granted judgment against

Armstrong Utilities, Inc. in the amount of $191,324.62, together with the cost, fees and expenses

(including reasonable attorney’s fees) incurred in the prosecution of this matter, and all such

other or further relief as this Court deems proper and just.


                                                      APPALACHIAN POWER COMPANY
                                                      By Counsel,

   /s/ W. Bradley Sorrells
W. Bradley Sorrells (WV 4991)
Robinson & McElwee PLLC
Post Office Box 1791
Charleston, West Virginia 25301
(304) 344-5800


                                                  3
